           Case 1:20-cv-09577-AT Document 8 Filed 01/15/21 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
MAGLISE FRENCH,                                                       DOC #:
                                                                      DATE FILED: 1/15/2021
                               Plaintiff,

               -against-                                                      20 Civ. 9577 (AT)

SPECIALTYCARE, INC., and CHARLES                                                   ORDER
WALKER, Individually,

                        Defendants.
ANALISA TORRES, District Judge:

        Plaintiff, Maglise French, brings this action under Title VII of the Civil Rights Act, the
American with Disabilities Act, the New York State Human Rights Law, and the New York City
Human Rights Law, against Defendants, SpecialtyCare, Inc. and Charles Walker. Compl., ECF No.
1. Plaintiff alleges that “[v]enue is proper in this district in that a substantial part of the events or
omissions giving rise to the claims occurred within the Southern District of the State of New York.”
Compl. ¶ 4. Plaintiff, however, alleges that all relevant events underlying this lawsuit occurred at
New York-Presbyterian Brooklyn Methodist Hospital in Brooklyn, New York. Id. ¶¶ 13, 16–18.
Brooklyn is located in Kings County, which is located in the Eastern District of New York, and she
does not otherwise allege that the events giving rise to this action occurred in this the Southern
District of New York. 28 U.S.C. § 112(c); see generally Compl.

         On November 24, 2020, the Court ordered Plaintiff to show cause why venue is proper in this
District. ECF No. 7. The Court stated that if “Plaintiff fails to respond within the time allowed, [or]
fails to show that venue is proper in the Southern District of New York . . . the Court shall transfer
this case to the United States District Court for the Eastern District of New York.” Id. at 2. Plaintiff
did not respond.

        Pursuant to 28 U.S.C. § 1391(b)(1) and (2), “[a] civil action may be brought in . . . a
judicial district in which any defendant resides, if all defendants are residents of the State in which
the district is located” or “a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantial part of property that is the subject of the action is
situated.” Plaintiff alleges that the underlying events occurred in the Eastern District of New York.
Compl. ¶¶ 13, 16–18. Accordingly, venue is proper in the Eastern District of New York. See 28
U.S.C. § 112 (“The Eastern District comprises the counties of Kings, Nassau, [and] Queens . . . .”).
           Case 1:20-cv-09577-AT Document 8 Filed 01/15/21 Page 2 of 2



        Accordingly, this action is transferred to the United States District Court for the Eastern
District of New York. The Clerk of Court is directed to transfer this action to the United States
District Court for the Eastern District of New York.

       SO ORDERED.

Dated: January 15, 2021
       New York, New York




                                                    2
